Citation Nr: 0103415	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of onychomycosis, left hand fingernails and 
toenails of the feet, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from March 1952 to 
March 1956.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for PTSD is 
being remanded and is the subject of the REMAND portion of 
this decision.  

The appellant's July and September 1998 claim forms may be 
construed as a claim for pension benefits.  This matter has 
not been addressed by the RO and is being referred for 
appropriate action.


FINDING OF FACT

The appellant's onychomycosis is primarily manifested by 4 or 
5 flare-ups per year, with loss of the toenails and 
fingernails, thickening of the toenails, and cracking and 
bleeding around the nails, without constant exudation or 
itching, extensive lesions, or marked disfigurement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
onychomycosis, left hand fingernails and toenails of the 
feet, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic 
Codes 7806, 7819 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's service medical records indicate that the 
appellant was treated for, among others, hyperkeratosis 
palmaris with epidermo-phytos plantaris and palmaris.  Post-
service medical evidence of record include a VA examination 
report, dated in October 1998, which indicates that the 
appellant was taking Lamicil tablets every day.  When he took 
the medication, the condition subsided, but, it came right 
back without ever completely going away.  He reported that 
the nails became deformed and very thick; they became hard to 
cut.  The nail beds became swollen and painful.  The tip of 
the fingers became thick and cracked.  It was very painful at 
times.  He had to wear special shoes to make the toenails 
comfortable.  Examination showed that the left hand was 
involved; the nails of the right hand looked fairly normal.  
The toenails of both feet were also involved.  They showed 
thickening, ridges, and cracked nails.  The diagnosis was 
onychomycosis of the left hand fingernails and the toenails 
of the feet.  

By means of a rating decision dated in March 1999, the RO 
awarded service connection for onychomycosis, left hand 
fingernails and toenails of the feet, which was rated 10 
percent disabling.  The appellant has appealed the rating 
assigned by  the RO.  He contends that as long as he takes 
his medication (which he can only take for 6 weeks at a time 
due to possible liver damage), his nails will grow back.  
However, when he is off the pill, he has no nails.  They also 
crack and bleed.  His toenails are very thick also.  There is 
not much itching.  He has flare-ups 4 or 5 times per year.      

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

The appellant's onychomycosis has been rated by the RO under 
DC 7899-7819, as an unlisted condition, according to DC 7819.  
See 38 C.F.R. § 4.27 (2000).   DC 7819 pertains to benign new 
growths of the skin, which are to be rated as scars, 
disfigurement, etc.  Unless otherwise provided, diagnostic 
codes 7807 through 7819 are rated as for eczema, dependent on 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  The most repugnant conditions 
may be submitted for Central Office rating with several 
unretouched photographs.  Total disability ratings may be 
assigned without reference to Central Office in the most 
severe cases of pemphigus and dermatitis exfoliativa with 
constitutional symptoms. 38 C.F.R. § 4.118. 

Under DC 7806, eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent evaluation.  A 30 percent evaluation is warranted 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation or itching that is on a nonexposed 
surface or small area.

In the case at hand, the evidence of record does not indicate 
that the criteria for a 30 percent rating have been met.  He 
does not have constant exudation or itching, extensive 
lesions, or marked disfigurement.  The pictures associated 
with the claims file do not show marked disfigurement; 
neither does VA examination of record report marked 
disfigurement.  The record indicates that on stopping 
medication, the appellant has loss of the toenails and 
fingernails, with thickening of the toenails, as well as 
cracking and bleeding around the nails.  There is reportedly 
not much itching.  There are reportedly flare-ups 
approximately 4 or 5 times per year.  These symptoms are not 
indicative of constant exudation or itching or extensive 
lesions; accordingly, entitlement to an increased rating is 
not warranted.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
employment so as to make application of the regular schedular 
criteria impractical.  In fact, the record indicates that the 
appellant is retired and no longer works.  In short, the 
disability picture in this case is not so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating.   


ORDER

Entitlement to an increased rating for onychomycosis, left 
hand fingernails and toenails of the feet, is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



